Citation Nr: 1121965	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to August 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus due to excessive noise exposure from artillery fire during service while conducting military drills.  He furthers that he has not been exposed to any loud noises since the military.  
The Veteran is competent to report a history of noise exposure during service.  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran was afforded a VA audiology examination in February 2009 in connection with his claim for service connection for bilateral hearing loss and tinnitus.  The audiometric results revealed that the Veteran had bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385.  The examiner reviewed the claims file, noting that the Veteran's separation examination revealed bilateral hearing within normal limits.  She opined that as the Veteran's separation examination revealed bilateral normal hearing, it was less likely as not that the hearing loss and tinnitus originated during his military service.  

Appellant's representative has argued that the service treatment records reflect some change in hearing.  It is noted that service department records prior to October 31, 1967 are presumed to be measured in ASA units.  Additions must be made to those numbers to convert them to ISO (ANSI) units which are now used.  Thus, entrance readings, converted, reveal readings of 5 at10 at 500, 5 at 1000 and 2000, and 10 at 4000 in the right ear.  At those frequencies for the left ear, readings were 20, 15, 10 and 10.

At separation examination, converted readings were 15 at 500, 15 at 1000, 10 at 2000, 15 at 3000, 5at 4000, and 15 at 6000.  Converted readings at the respective frequencies for the left ear were 15, 15, 10, 5, 5, and 25.

The Board acknowledges that the Veteran's service treatment records do not show any hearing loss disability or tinnitus during service.  There is, as the representative has noted, some change.  Moreover, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Such also applies to tinnitus.  Therefore, in light of the above, the Board finds that the February 2009 VA examiner's opinion is inadequate and that a new opinion must be obtained.

Accordingly, these matters are REMANDED for the following actions:

1.  The RO/AMC should refer the Veteran's claims folder to the February 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service, including exposure to weapons noise during service.  If it is determined that there is another likely etiology for any hearing loss and/or tinnitus found, that too should be set out.  

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should note, as discussed above, that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  It should be indicated whether the frequency shift noted at separation is significant, or whether it suggests the early onset of chronic defective hearing.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, specifically addressing the questions posed above.

If the examiner is unable to formulate an opinion without resorting to speculation, the examiner should thoroughly explain why an opinion cannot be rendered.  

2.  Thereafter, the RO/AMC should readjudicate the Veteran's claims for service connection for bilateral hearing loss and for tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


